 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     ARRINGTON OLIVER,             ) Case No. CV 19-7421-AB (JPR)
12                                 )
               Petitioner,         )
13                                 ) ORDER DENYING PETITION AND
               v.                  ) DISMISSING ACTION
14                                 )
     L.J. MULISNIC, Warden.        )
15                                 )
               Respondent.         )
16                                 )

17        Petitioner is a federal inmate currently housed at the U.S.
18 Penitentiary in Victorville.      On August 27, 2019, he filed an
19 unsigned and unverified Petition for Writ of Habeas Corpus under
20 28 U.S.C. § 2241.
21                                 BACKGROUND
22        In 2007, Petitioner was convicted by guilty plea in the
23 Southern District of Florida of possessing a firearm as a felon,
24 in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).      See Judgment
25 at 1, United States v. Oliver, No. 1:07-cr-20617-PCH (S.D. Fla.
26
27
28

                                       1
 1 Dec. 3, 2007), ECF No. 41.1             He was sentenced to 212 months in
 2 prison.       Id. at 2.    Because he had three prior convictions “for a
 3 violent felony or a serious drug offense, or both,” he was
 4 subject to an enhanced sentence under the Armed Career Criminal
 5 Act.        See Oliver v. United States, Nos. 16-cv-22665-PCH & 07-cr-
 6 20617-PCH, 2017 WL 384245, at *1 (S.D. Fla. Jan. 3, 2017),
 7 vacated and remanded by 714 F. App’x 971 (11th Cir. 2018); (Pet.
 8 at 12-13); see also § 924(e).             The 11th Circuit Court of Appeals
 9 affirmed the judgment on direct appeal.               United States v. Oliver,
10 316 F. App’x 877, 878 (11th Cir. 2008).
11         Since then, Petitioner has filed numerous motions to vacate
12 his sentence under 28 U.S.C. § 2255.             In his first such motion,
13 filed in December 2010, he argued that battery on a police
14 officer did “not categorically qualify” as a violent felony under
15 § 924(e) and that his prior convictions for that crime were not
16 predicate offenses under the ACCA.             See Mot. at 4-5, Oliver, No.
17 1:07-cr-20617-PCH, ECF No. 71.             The motion was denied in July
18 2011.       Order, id., ECF No. 72.        He filed additional § 2255
19 motions in 2013 and 2014, see Mots., id., ECF Nos. 73, 75; both
20 were denied for lack of jurisdiction, Orders, id., ECF Nos. 74,
21 76.
22         In 2015, the Supreme Court held that a portion of
23 § 924(e)(2)(B)’s definition of “violent felony” was
24 unconstitutionally vague.           Johnson v. United States, 135 S. Ct.
25 2551, 2557 (2015).         It subsequently held that Johnson applied
26 retroactively to cases on collateral review.               Welch v. United
27
           1
                The   Court   uses   the    pagination   generated   by   the   Case
28 Management/Electronic Case Filing system.

                                              2
 1 States, 136 S. Ct. 1257, 1268 (2016).        Shortly thereafter, the
 2 11th Circuit granted Petitioner leave to file a successive § 2255
 3 motion.    See Order, In re Oliver, No. 16-13162 (11th Cir. June
 4 29, 2016).   In his 2016 motion, Petitioner contended that his
 5 prior convictions for battery on a police officer, attempted
 6 second-degree murder, and carrying a concealed weapon no longer
 7 qualified as ACCA predicate offenses after Johnson.         Mot. at 13-
 8 17, Oliver v. United States, No. 1:16-cv-22665-PCH (S.D. Fla.
 9 June 26, 2016), ECF No. 1.      Thus, his “sentence was imposed in
10 excess of the statutory maximum.”       Id. at 1.    The district court
11 held that even not considering some of the challenged
12 convictions, Petitioner still had three qualifying predicate
13 offenses under the ACCA and Johnson.         See Oliver, 2017 WL 384245,
14 at *5.    On March 2, 2018, the 11th Circuit vacated that decision
15 and remanded because the district court had failed to determine
16 whether Petitioner “satisfied the requirements of section
17 2255(h), . . . a threshold jurisdictional issue that must be
18 decided before delving into the merits of the successive motion.”
19 Oliver v. United States, 714 F. App’x 971, 972 (11th Cir. 2018).
20 The remanded motion remains pending in the Southern District of
21 Florida.
22                                 DISCUSSION
23       As an initial matter, Petitioner did not sign or verify his
24 Petition.    (See Pet. at 5.)    A “district court may refuse to
25 file, or may dismiss, an unsigned and unverified petition” or
26 “may, if it sees fit, disregard” the defect.         Hendricks v.
27 Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).         Although Petitioner
28 signed the “Certificate of Service” (see Pet. at 18), he did not

                                       3
 1 attest to the facts in the Petition under penalty of perjury (see
 2 id. at 5).   Thus, dismissal is appropriate.      See, e.g., Gomez v.
 3 Macdonald, No. ED CV 13-01367-VBF-SH., 2014 WL 1330528, at *3
 4 (C.D. Cal. Mar. 31, 2014) (“[I]n keeping with the customary
 5 practice of judges in this district, the Court will exercise its
 6 discretion to dismiss the petition without prejudice due to
 7 petitioner’s failure to sign and verify the petition.”), am. on
 8 denial of recons., 2014 WL 4059938 (C.D. Cal. Aug. 14, 2014).
 9       The Court is at any rate without jurisdiction to consider
10 the Petition.   Generally, after a conviction and sentence are
11 final, the only mechanism for a federal prisoner to seek relief
12 from judgment is through § 2255.       Tripati v. Henman, 843 F.2d
13 1160, 1162 (9th Cir. 1988).   Prisoners may generally file only
14 one § 2255 motion, and only within certain strict time limits.
15 See § 2255(f), (h).   Under the “savings clause” of § 2255(e),
16 however, a prisoner may file a federal habeas petition when it
17 “appears that the remedy by motion is inadequate or ineffective
18 to test the legality of his detention.”      § 2255(e); Harrison v.
19 Ollison, 519 F.3d 952, 956 (9th Cir. 2008).      To qualify under
20 that clause, a petitioner must claim that he is actually innocent
21 and not have had an “unobstructed procedural shot” at presenting
22 the claim earlier.    Harrison, 519 F.3d at 959.     When a federal
23 prisoner files a § 2241 petition, a district court must answer
24 the “threshold jurisdictional question” of whether the petition
25 was properly brought under § 2241 or “is, instead, a disguised
26 § 2255 motion.”   Marrero v. Ives, 682 F.3d 1190, 1194 (9th Cir.
27 2012).
28       Petitioner’s § 2241 Petition is a disguised § 2255 motion,

                                      4
 1 in which he challenges his 2007 judgment.   But he does not even
 2 claim that he is actually innocent.   Rather, he first contends
 3 that he would not have pleaded guilty had his lawyer advised him
 4 he would be subject to enhanced sentencing under the ACCA.   (See
 5 Pet. at 5 (contending that remedy by way of § 2255 motion is
 6 inadequate or ineffective “because of the ineffective assistance
 7 of counsel during the plea phase of the case” (capitalization
 8 altered)), 11 (claiming that he “would have preferred a jury
 9 trial” had he known extent of his “sentenc[e] exposure”).)
10 Second, he argues that his prior convictions for battery on a
11 law-enforcement officer and for resisting arrest with violence do
12 not qualify as predicate offenses under Johnson.    (See id. at 13
13 (arguing that he “was never tru[]ly a qualifier” for ACCA “and
14 must be resentenced to reflect this fact”).)
15       Actual innocence for purposes of § 2255’s escape hatch means
16 “factual innocence,” “not mere legal insufficiency.”    Marrero,
17 682 F.3d at 1192-93 (9th Cir. 2012) (citing Bousley v. United
18 States, 523 U.S. 614, 623 (1998)).    Petitioner does not claim —
19 let alone make a factual showing — that he is actually innocent
20 of possessing a firearm as a felon.   Moreover, to the extent he
21 argues that he is actually innocent of being a career offender
22 under the ACCA, his claim is foreclosed by Ninth Circuit
23 precedent.   See Marerro, 682 F.3d at 1195 (rejecting petitioner’s
24 claim that he was improperly subject to enhanced sentence as
25 “purely legal argument . . . not cognizable as a claim of actual
26 innocence under the escape hatch”); Dorise v. Matevousian, 692 F.
27 App’x 864, 865-66 (9th Cir. 2017) (applying Marrero to reject
28 petitioner’s Johnson-based argument that his sentence was
                                    5
 1 improperly enhanced), cert. denied, 138 S. Ct. 1023 (2018).
 2        Even if his contentions could constitute “actual innocence,”
 3 however, Petitioner would still not deserve relief because he
 4 cannot show that he has not already had an unobstructed
 5 procedural shot at raising his claims.     The legal bases for his
 6 § 2241 Petition arose before and are identical to those of the
 7 authorized successive § 2255 motion currently pending in the
 8 Southern District of Florida.    Thus, he has had — and continues
 9 to have — an opportunity to litigate the issues raised in the
10 Petition.2    Moreover, that court’s 19-month-and-counting delay in
11 ruling on the § 2255 motion does not render it inadequate or
12 ineffective: “[D]elay in the resolution of a section 2255 motion
13 does not entitle a defendant to bypass [§] 2255 in favor of [§]
14 2241.”     United States v. Pirro, 104 F.3d 297, 300 (9th Cir.
15 1997); see also, e.g., Rivas-Lopez v. Rivera, 107 F. Supp. 3d
16 977, 979 (E.D. Ark. 2015) (sentencing court’s 32-month delay in
17 ruling on § 2255 motion did not render it inadequate).
18        Petitioner has not shown that § 2255 is inadequate or
19
20        2
            Petitioner claims he had a request for a certificate of
     appealability pending as of January 2019 “but has received no
21   official response” and thus has “move[d] on to this next level in
22   the mind set that [it] has been denied.” (Pet. at 10.) But he is
     incorrect; the district court has ruled on each of his requests for
23   a certificate of appealability, denying two filed in connection
     with his 2010 motion, see Orders, Oliver v. United States, No.
24   1:10-cv-24446-PCH (S.D. Fla. Aug. 4, 2011 & Feb. 14, 2013), ECF
     Nos. 17 & 30, and another in connection with his most recent
25   motion, see Order, Oliver, No. 1:16-cv-22665-PCH, ECF No. 18. Nor
26   does Petitioner have any requests for certificates of appealability
     pending before the 11th Circuit, which denied such applications in
27   2012 and 2013. See Order, Oliver v. United States, No. 11-14044
     (11th Cir. Jan. 24, 2012); Order, Oliver v. United States, No. 13-
28   10466 (11th Cir. June 3, 2013).

                                      6
 1 ineffective as a means of providing him relief.     His § 2241
 2 “petition” is a disguised § 2255 motion, which was not only filed
 3 in the wrong court but is impermissibly successive as well.      See
 4 § 2255(e), (h); Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.
 5 1999) (per curiam).     His Petition must therefore be summarily
 6 dismissed under Local Rule 72-3.2 for lack of jurisdiction.3
 7        ACCORDINGLY, IT IS ORDERED that Petitioner’s Petition for a
 8 Writ of Habeas Corpus is denied and this action be dismissed.
 9
10
11
12 DATED: October 21, 2019
                                    ANDRÉ BIROTTE JR.
13                                  U.S. DISTRICT JUDGE
14
     Presented by:
15
16
     Jean Rosenbluth
17 U.S. Magistrate Judge
18
19
20
21
22
23
24
25
          3
26          Local Rule 72-3.2 provides that “if it plainly appears from
     the face of the petition and any exhibits annexed to it that the
27   petitioner is not entitled to relief, the Magistrate Judge may
     prepare a proposed order for summary dismissal and submit it and a
28   proposed judgment to the District Judge.”

                                      7
